                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA
                               CIVIL MINUTES—GENERAL

Case No.     CV 16-5282-DMG (RAOx)                                     Date     February 26, 2020

Title Brandon Boll v. Darren R. Jamison, et al.                                       Page     1 of 2

Present: The Honorable      DOLLY M. GEE, UNITED STATES DISTRICT JUDGE

             KANE TIEN                                                NOT REPORTED
             Deputy Clerk                                              Court Reporter

   Attorneys Present for Plaintiff(s)                         Attorneys Present for Defendant(s)
            None Present                                                None Present

Proceedings: IN CHAMBERS — ORDER TO SHOW CAUSE WHY CASE SHOULD
             NOT BE DISMISSED FOR LACK OF PROSECUTION [23]

        This is a shareholder derivative action that has been related to another case, In re
Capstone Turbine Corp. Securities Litigation, Case No. 2:15-cv-08914-DMG-RAO (“Capstone
Securities Litigation”).

        In its August 22, 2016 Order [Doc. # 23] and in response to parties’ stipulation [Doc.
# 18], this Court stayed these proceedings pending resolution of a motion to dismiss in the
Capstone Securities Litigation. The Court’s order further provided:

        This action, including all deadlines and hearings, is hereby stayed until the
        motion(s) to dismiss in the [Capstone Securities Litigation] Class Action is either
        granted with prejudice or denied in whole or in part . . . . Within 30 days of the
        expiration of the stay described above, the Parties shall jointly submit to the Court
        a proposed schedule for further proceedings in this action

[Doc. # 23 at 2.]

       This Court denied the motion to dismiss in the Capstone Securities Litigation on
February 9, 2018. [See CV 15-8914, Doc. # 90.] The Capstone Securities Litigation was closed
on November 15, 2019 following a class action settlement. [See CV 15-8914, Doc. # 134.]

    No relevant further action has since been taken in this action. Accordingly, Plaintiffs are
ORDERED TO SHOW CAUSE why this case should not be dismissed for lack of prosecution.
       By no later than March 12, 2020, Plaintiffs shall file a response indicating whether they
intend to continue to pursue any claims raised this action and, if so, Plaintiffs shall propose a
schedule for further proceedings.


CV-90                              CIVIL MINUTES—GENERAL                      Initials of Deputy Clerk KT
                          UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF CALIFORNIA
                            CIVIL MINUTES—GENERAL

Case No.   CV 16-5282-DMG (RAOx)                              Date     February 26, 2020

Title Brandon Boll v. Darren R. Jamison, et al.                              Page     2 of 2

       Plaintiffs’ failure to file a response by the above-indicated date shall result in
dismissal of this action with prejudice for lack of prosecution.

IT IS SO ORDERED.




CV-90                           CIVIL MINUTES—GENERAL                Initials of Deputy Clerk KT
